Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/19/2021.  
Election/Restrictions
Election was made without traverse in the reply filed on 5/19/2021.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Claims 1-14, elected claims, are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) claim 1 recites “the backiron and plurality of posts are collectively at least partially formed from a monolithic soft magnetic material defining continuous flux paths through each of the plurality of posts and the backiron”.  It is vague and indefinite.  In particular, it is not clear whether both of the backiron and plurality of posts, as separate pieces, are 
(2) claim 1 further recites "a cross-sectional outline that is larger than the at least portion of the plurality of posts that is formed from the monolithic soft magnetic material".  It is vague and indefinite.  A cross-section refers per definition to a certain plane. Such a plane is however not defined in the claim (e.g., orthogonal to stator axial axis).
Not that “the at least portion of the plurality of posts that is formed from the monolithic soft magnetic material” is lack of antecedent basis.  
Furthermore, this expression compares an outline, which has a length, to a "portion". It is not clear how a length can be defined "larger than the at least portion".  Any one of cross-sectional outlines that is larger than a portion of the plurality of posts reads this limitation.  Refer Written opinion of EP as in IDS on 1/20/2021. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-3, 11 and 14 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Nashiki (US 20090134734 A1, IDS on 1/20/2021). 

a backiron (back yoke portion); 
a plurality of posts (teeth portions, R12-R17) [0225]; 
the backiron and plurality of posts are collectively at least partially formed from a monolithic soft magnetic material (“soft magnetic members, amorphous electromagnetic steel plates, dust cores obtained by molding powdered soft iron”) [0284] defining continuous flux paths (the material) through each of the plurality of posts and the backiron [0284]; and 
in which the plurality of posts define an cross-sectional outline that is larger than the at least portion of the plurality of posts that is formed from the monolithic soft magnetic material (see 112 rejection and it is unclear limitation.  Broadest interpretations to read with the shape as in Figs. 59, 62-63). 

As for claim 2, Nashiki discloses the stator of claim 1 in which the portion of the plurality of posts that is formed from the monolithic soft magnetic plurality of posts form a corrugated structure (alternating ridges and grooves as in Figs 62-63). 
As for claim 3, Nashiki discloses the stator of claim 1 in which the backiron is corrugated (alternating ridges and grooves as in Figs 62-63).
As for claim 11, Nashiki discloses the stator of claim 1 in which the soft magnetic material is formed from one or more of the following materials: ferrous iron, steels, nickel, cobalt and amorphous metals [0284]. 
.

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by HATTORI (EP 3039773 B1, IDS on 1/20/2021.  Refer US 20160211733 A1). 
As for claim 1, HATTORI discloses a stator (2, Fig.4-6), comprising: 
a backiron (back yoke 7); 
a plurality of posts (teeth 8); 
the backiron and plurality of posts are collectively at least partially formed from a monolithic soft magnetic material defining continuous flux paths (the material) through each of the plurality of posts and the backiron (the stator core 5 may be formed as a dust stator core which is produced by compression-molding resin-coated magnetic dust by means of a mold.) [0033]; and 
in which the plurality of posts (8) define an cross-sectional outline that is larger than the at least portion of the plurality of posts that is formed from the monolithic soft magnetic material (see 112 rejection and it is unclear limitation.  Broadest interpretations to read with such as channels 11). 

As for claim 4, HATTORI discloses the stator of claim 1 in which the backiron further comprises one or more channels (11).  

As for claim 6, HATTORI discloses the stator of claim 4 in which the one or more channels are filled with a dielectric material (22). 

Claims 1, 7-11 and 13 are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Shrestha et al (US 20170063183 A1, IDS on 1/20/2021). 
As for claim 1, Shrestha discloses a stator (18, Figs.1-2, 2A), comprising: 
a backiron (yoke ring at 42 pointing); 
a plurality of posts (teeth between 44) [0028]; 
the backiron and plurality of posts are collectively at least partially formed from a monolithic (“unitary structure”) soft magnetic material (“powdered electrical steel”) defining continuous flux paths (the material) through each of the plurality of posts and the backiron [0022, 0024]; and 
in which the plurality of posts define an cross-sectional outline that is larger than the at least portion of the plurality of posts that is formed from the monolithic soft magnetic material (see 112 rejection and it is unclear limitation.  Broadest interpretations to read with such as passages 34). 

As for claim 7, Shrestha discloses the stator of claim 1 in which each of the plurality of posts further comprise one or more channels (passages 34) [0022, 0033]. 

As for claim 9, Shrestha discloses the stator of claim 7 in which the one or more channels are filled with a dielectric material (“ceramic mold”) [0020].
As for claim 10, Shrestha discloses the stator of claim 1 in which the plurality of posts are coated with a ceramic material (“ceramic mold”) [0020].
As for claim 11, Shrestha discloses the stator of claim 1 in which the soft magnetic material is formed from one or more of the following materials: ferrous iron, steels, nickel, cobalt and amorphous metals (“powdered electric steel”) [0024]. 
As for claim 13, Shrestha discloses the stator of claim 6 in which the dielectric material comprises aluminum or ceramic (“ceramic mold”) [0020].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shrestha.
As for claim 12, Shrestha is silent to explicitly disclose the stator of claim 11 in which the soft magnetic material further comprises a silicon additive. 
However, Shrestha discloses use of electric steel [0024].  It is well-known in the art that electric steel normally includes silicon (official notice).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to use silicon additive electric steel for reduced loss.  

    PNG
    media_image1.png
    243
    759
    media_image1.png
    Greyscale

NPL: Matmatch.com, "Electrical Steel: Properties, Types, Production, and Applications", printed on 6/3/2021

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834